                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

United States of America,                         )          C/A No. 3:19-2094-CMC-PJG
                                                  )
                               Plaintiff,         )
                                                  )
       v.                                         )
                                                  )
46,740 dollars in United States Currency,         )                     ORDER
Asset ID: 19-DEA-651054,                          )
                                                  )
                               Defendant,         )
                                                  )
Collette Pinkard,                                 )
                                                  )
                               Claimant.          )
                                                  )

       The United States filed a Complaint in this civil forfeiture action on July 26, 2019. (ECF

No. 1.) The United States sent Claimant, Collette Pinkard, a notice by certified mail that the action

was filed and instructed her that to contest the forfeiture, she would have to file a claim and an

answer pursuant to Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and

Forfeiture Actions. (ECF No. 6.) Pinkard, proceeding without counsel, filed a claim—but no

answer—on September 23, 2019. (ECF No. 8.)

       On October 3, 2019, the Clerk of Court entered default in this case against Pinkard. (ECF

No. 14.) In its request for entry of default, the United States asserted that it provided Pinkard with

direct notice of this action and advised her that she must file an answer within twenty-one days of

filing a claim, but that Pinkard failed to file an answer within that time. The United States now

moves for a default judgment because Pinkard has not yet filed an answer to the Complaint. (ECF

No. 13.) In the same motion, the United States also seeks to strike the claim because it was not

timely filed.



                                             Page 1 of 2
       Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Forfeiture

Actions requires that a claimant must serve and file an answer to the complaint or a motion

pursuant to Rule 12 of the Federal Rules of Civil Procedure within twenty-one days after filing the

claim. Supp. R. for Admiralty, Maritime Claims, Rule 5(G)(b). Pinkard is warned that if she does

not file an answer or motion pursuant to Rule G(5), the court may enter a default judgment for the

reasons explained in the United States’s motion.

       In light of Pinkard’s pro se status, the court directs Pinkard to file an answer or motion

pursuant Rule 5(G) within twenty-one (21) days from the date this order is entered (plus three

days for mail time). Pinkard is warned that failure to do so may result in a default judgment or

judgment on the pleadings being entered against her.1

       IT IS SO ORDERED.



                                             __________________________________________
                                             Paige J. Gossett
                                             UNITED STATES MAGISTRATE JUDGE
December 17, 2019
Columbia, South Carolina




       1
          Pinkard filed a “motion to enter defamation, emotional distress, and request for claim to
be granted.” (ECF No. 22.) (The motion is incorrectly listed on the court’s electronic case
management system as also including a “motion for default judgment and judgment and decree of
forfeiture,” whereas it actually includes a “response” to the United States’ motion for default
judgment.) Regardless, Pinkard’s motion is denied because she has failed to comply with Rule
5(G) or Rule 8 of the Supplemental Rules for Admiralty or Maritime Claims and Forfeiture
Actions.
                                           Page 2 of 2
